     Case 3:17-cv-01536-BAS-AGS Document 48 Filed 04/25/19 PageID.787 Page 1 of 1



1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                             SOUTHERN DISTRICT OF CALIFORNIA
9
10    SECURITEIS AND EXCHANGE                              Case No.: 17-cv-1536-L-AGS
      COMMISSION,
11
                                          Plaintiff,       ORDER GRANTING JOINT
12                                                         MOTION FOR FINAL JUDGMENTS
      v.                                                   AS TO ALL DEFENDANTS [ECF
13
                                                           NO. 47]
      CASH CAPITAL, LLC, AMERICA’S
14
      STRATEGIC ORE PROPETIES, LLC,
15    and ROBERT W. WILSON,
16                                     Defendants.
17
18            Good cause appearing, the Plaintiff’s Joint Motion for Final Judgments as to all
19   Defendants is GRANTED. The Court shall enter the final judgments under separate
20   cover.
21
22   Dated: April 25, 2019
23
24
25
26
27
28

                                                       1
                                                                                   17-cv-1536-L-AGS
